DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin Williams (36721) on 2022.06.14 in response to interviews conducted 2022.06.02, 2022.06.07, and 2022.06.10.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended to read as follows:

Claim 1, Line 12, from “wherein the hose is selectively receivable by and fluidly connects with the flow passage” to -- wherein the hose is selectively receivable [[by]] within and fluidly connects with the one-way flow passage --

Claim 1, Line 18, from “wherein the switch is configured to selectively prevent the second chamber from fluidly connecting with the outside of the variable-pressure air pump, wherein” to -- wherein the switch is configured to selectively prevent the second chamber from fluidly connecting with the outside of the variable-pressure air pump through the at least one discharge hole, wherein --

Claim 1, Line 26, from “a second position in which the at least one blocking portion is adjacent to and blocks the at least one discharge hole,” to “a second position in which the at least one blocking portion is adjacent to and blocks the at least one discharge hole, wherein air is expelled from the first chamber through the one-way flow passage when the switch is in the first and second position, and air is expelled from the second chamber through the one-way flow passage when the switch is in the second position, wherein the switch is fastened to the connecting member by a fastener, and wherein the connecting member and the switch respectively define a first hole and a second hole and the fastener is inserted through the second hole and engaged with the first hole, further comprising a shell assembly configured to be grasped when operating the variable-pressure air pump, wherein the shell assembly includes a first sleeve connected with the first cylinder, and wherein the shell assembly includes a second sleeve connected with the connecting member, wherein the connecting member is threadedly connected to an outer circumferential surface of the second cylinder and an inner circumferential surface of the second sleeve. --

Regarding Claim 3: Claim 3 has been amended to read as follows:

Claim 3, Line 2, from “the second cylinders are disposed coaxially and the move relative to one another in an axial direction, and wherein the plunger and the hose are disposed coaxially and the move relative to one another in an axial direction,” to -- the second cylinders are disposed coaxially and 

Regarding Claim 5: Claim 5 has been canceled

Regarding Claim 6: Claim 6 has been amended to read as follows:

Claim 6, Line 1, from “as claimed in claim 5,” to -- as claimed in claim [[5]] 1 --

Regarding Claim 9: Claim 9 has been amended to read as follows:

Claim 9, Line 2, from “wherein the two limits are movably engaged in the two groove respectively,” to -- wherein the two limits are movably engaged in the two grooves respectively --

Regarding Claim 10: Claim 10 has been amended to read as follows:

Claim 10, Line 3, from “each of the two grooves extends curvedly,” to -- each of the two grooves extend curvedly --

Regarding Claim 13: Claim 13 has been amended to read as follows:

Claim 13, Line 3, from “and out of the first chamber connected with the first cylinder, and wherein the plunger,” to -- and out of the first chamber, wherein the head is connected with the first cylinder, and wherein the plunger --

Regarding Claim 14: Claim 14 has been amended to read as follows:

Claim 14, Line 4, from “wherein when the hose is retracted in the flow passage,” to -- wherein when the hose is selectively received within the flow passage -- 

Regarding Claim 16: Claim 16 has been amended to read as follows:

Claim 16, Line 2, from “the connecting member and the first piston are connected with the second cylinder oppositely,” to -- the connecting member and the first piston are connected with the second cylinder at opposing axial ends of the second cylinder --

Regarding Claim 17: Claim 17 has been amended to read as follows:

Claim 17, Line 3, from ““and out of the first chamber connected with the first cylinder, and wherein the second piston and the head are connected with the plunger oppositely,” to -- and out of the first chamber, wherein the head is connected with the first cylinder, and wherein the second piston and the head are connected with the plunger at opposing axial ends of the first cylinder --
 
Regarding Claim 18: Claim 18 has been canceled

Regarding Claim 19: Claim 19 has been amended to read as follows:

Claim 19, Line 1, from “as claimed in claim 18,” to -- as claimed in claim [[18]] 1 --

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

VARIABLE PRESSURE AIR PUMP HAVING A FIRST CYLINDER DEFINING A FIRST CHAMBER AND A SECOND CYLINDER DEFINING A SECOND CHAMBER AND A DISCHARGE DEVICE INCLUDING A SWITCH WITH AT LEAST ONE FLOW GUIDE PORTION FLUIDLY CONNECTED TO THE OUTSIDE

Allowable Subject Matter
Claims 1 – 4, 6 – 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to recite “a variable-pressure air pump comprising: a first cylinder defining a first chamber; a second cylinder movably connected with the first cylinder and defining a second chamber, wherein the second chamber is fluidly communicable with the outside of the variable-pressure air pump selectively; a plunger having a first end inserted in the first chamber and a second end inserted in the second chamber and defining a one-way flow passage fluidly connecting with the first and the second chambers; a piston device configured to compress air in the first and the second chambers; a head assembly including a hose and a valve adapter fluidly connecting with one another, wherein the hose is selectively receivable within and fluidly connects with the one-way flow passage, and wherein the valve adapter is configured to connect with an object to be inflated; and a discharge device including a connecting member and a switch movably connected with one another, wherein the connecting member defines at least one discharge hole fluidly connecting with the second chamber, wherein the switch is configured to selectively prevent the second chamber from fluidly connecting with the outside of the variable-pressure air pump through the at least one discharge hole, wherein the switch has at least one flow guide portion fluidly connecting with the outside of the variable-pressure air pump and at least one blocking portion configured to prevent air from flowing out of the at least one discharge hole, and wherein the switch is movable between a first position in which the at least one flow guide portion is adjacent and opens to the at least one discharge hole and a second position in which the at least one blocking portion is adjacent to and blocks the at least one discharge hole, wherein air is expelled from the first chamber through the one-way flow passage when the switch is in the first and second position, and air is expelled from the second chamber through the one-way flow passage when the switch is in the second position, wherein the switch is fastened to the connecting member by a fastener, and wherein the connecting member and the switch respectively define a first hole and a second hole and the fastener is inserted through the second hole and engaged with the first hole, further comprising a shell assembly configured to be grasped when operating the variable-pressure air pump, wherein the shell assembly includes a first sleeve connected with the first cylinder, and wherein the shell assembly includes a second sleeve connected with the connecting member, wherein the connecting member is threadedly connected to an outer circumferential surface of the second cylinder and an inner circumferential surface of the second sleeve.”
The closest known prior art device was taught by TWI645111, (“Wu”). The device of Wu discloses features of the independent claims including “a first cylinder defining a first chamber; a second cylinder movably connected with the first cylinder and defining a second chamber, wherein the second chamber is fluidly communicable with the outside of the variable-pressure air pump selectively; a plunger having a first end inserted in the first chamber and a second end inserted in the second chamber and defining a one-way flow passage fluidly connecting with the first and the second chambers; a piston device configured to compress air in the first and the second chambers; a head assembly including a hose and a valve adapter fluidly connecting with one another, wherein the hose is selectively receivable within and fluidly connects with the one-way flow passage, and wherein the valve adapter is configured to connect with an object to be inflated; and a discharge device including a connecting member and a switch movably connected with one another, wherein the connecting member defines at least one discharge hole fluidly connecting with the second chamber, wherein the switch is configured to selectively prevent the second chamber from fluidly connecting with the outside of the variable-pressure air pump through the at least one discharge hole, wherein the switch has at least one flow guide portion fluidly connecting with the outside of the variable-pressure air pump and at least one blocking portion configured to prevent air from flowing out of the at least one discharge hole, and wherein the switch is movable between a first position in which the at least one flow guide portion is adjacent and opens to the at least one discharge hole and a second position in which the at least one blocking portion is adjacent to and blocks the at least one discharge hole, wherein air is expelled from the first chamber through the one-way flow passage when the switch is in the first and second position, and air is expelled from the second chamber through the one-way flow passage when the switch is in the second position;” however, Wu fails to explicitly disclose features of the amended independent claim including “wherein the switch is fastened to the connecting member by a fastener, and wherein the connecting member and the switch respectively define a first hole and a second hole and the fastener is inserted through the second hole and engaged with the first hole, further comprising a shell assembly configured to be grasped when operating the variable-pressure air pump, wherein the shell assembly includes a first sleeve connected with the first cylinder, and wherein the shell assembly includes a second sleeve connected with the connecting member, wherein the connecting member is threadedly connected to an outer circumferential surface of the second cylinder and an inner circumferential surface of the second sleeve.”
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0300233 – Hand pump having an end plug fluidly connected to  a connecting tube through a axial hole
US 2020/0300232 – Hand pump having a selectable high pressure high volume control switch
US 3,981,625 – Hand pump having a retractable hose stored within the hand pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/
Examiner, Art Unit 3746

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746